Citation Nr: 1450839	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-16 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, as secondary to Agent Orange exposure in Thailand.  

2.  Entitlement to service connection for diabetes mellitus, as secondary to Agent Orange exposure in Thailand.

3.  Entitlement to service connection for prostate cancer, as secondary to Agent Orange exposure in Thailand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1970.  The Veteran died on December [redacted], 2011, after submitting his October 2011 Notice of Disagreement (NOD).  

The appellant claims as his surviving spouse and perfected the appeal in June 2012.  It is clear in the claims file that the RO has adjudicated the substitution in the pending claim of the surviving spouse for the Veteran, as indicated by a February 2012 email from the RO.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1010, 14.630, 14.631, 20.900, 20.1106, 20.1304 (2014).  The Board of Veterans' Appeals (Board) accepts as valid the substitution. 

This matter comes before the Board on appeal from December 2009 and September 2011 rating decisions by the RO.  The Board notes that if the Veteran's December 2010 claim for service connection was filed within one year of the December 2009 rating decision, the claim should be treated as an NOD, rather than a request to reopen the claim.  

It is clear from the act of filing the same claims denied by the December 2009 rating decision that the Veteran wanted to challenge the decision.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  

An NOD is timely if it is filed within one year of the rating decision denying the claim.  See 38 U.S.C.A. § 7105(c).  The date of mailing of the letter of notification of the rating decision will be presumed to be the same as the date of the letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302.  

A Notice of Disagreement postmarked prior to the expiration of the applicable time period will be accepted as timely filed.  38 C.F.R. § 20.305.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305.  

Here, the date of mailing of the letter of notification of the rating decision is December 29, 2009.  The date of receipt of the Veteran's December 2010 claim is December 29, 2010.  The postmark is not of record, therefore, the postmark date is presumed to be five days prior to December 29, 2010.  Accordingly, the Veteran's December 2010 claim is a timely filed notice of disagreement.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include CAPRI records.


FINDINGS OF FACT

1.  In an unappealed December 2002 rating decision, the RO denied service connection for diabetes mellitus as secondary to Agent Orange exposure in Thailand.

2.  The evidence received since the December 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus as secondary to Agent Orange exposure in Thailand.

3.  The Veteran served as a reciprocating engine mechanic for the EC-121R aircraft with the 553rd Field Maintenance Squadron at the Royal Thai Air Force Base (RTAFB), Korat, Thailand, during the period from November 1969 to October 1970. 

4.  The Veteran is shown as likely as not to have been exposed to Agent Orange while on active duty in Thailand during the Vietnam era.

5.  The currently demonstrated diabetes mellitus and prostate cancer are shown as likely as not to be due presumed herbicide exposure during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The evidence received since the December 2002 rating decision is new and material and the claim of service connection for diabetes mellitus as secondary to Agent Orange exposure in Thailand is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by diabetes mellitus was due to his presumed Agent Orange exposure that was incurred in wartime service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by prostate cancer was due to his presumed Agent Orange exposure that was incurred in wartime service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent the action taken herein below is favorable to the Veteran, a discussion of the VCAA is not necessary at this time.

Law & Analysis

A.  New and material evidence.

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the Veteran was previously denied service connection for diabetes mellitus as secondary to exposure to Agent Orange in Thailand in a December 2002 rating decision.  The evidence considered at the time of the December 2002 rating decision was a statement from the Veteran, service medical records, and private treatment records.  The reason for the denial was that there was no evidence of herbicide exposure or that the Veteran was in Vietnam.  The Veteran failed to timely file and perfect an appeal.

The evidence submitted after the December 2002 rating decision consisted of a copy of the Agent Orange and Thailand Military Bases page from the Department of Veterans Affairs website, a declassified report regarding vegetation control at the Korat RTAFB, maps of the Korat RTAFB perimeter fence and the 553rd aircraft maintenance area, and additional statements by the Veteran regarding the close proximity of his work to the perimeter fencing.  The Board finds that the Veteran has submitted new and material evidence as the record contains evidence of herbicide exposure.  

Therefore, the Veteran has cured the evidentiary defect that existed at the time of the December 2002 rating decision.  

Accordingly, the Board finds that the claim of service connection for diabetes mellitus as secondary to exposure to Agent Orange in Thailand is reopened.


B.  Service connection.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In this case, the Veteran has not claimed, nor does the evidence show findings of diabetes mellitus within one year of separation from service in October 1970.  Thus, service connection based on a showing of a chronic disease or continuity of symptomatology is not warranted in this case.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) .

Certain diseases listed at 38 C.F.R. § 3.309(e), including diabetes mellitus and prostate cancer, are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service. 

The Veteran contends that he developed diabetes mellitus and prostate cancer as a result of in-service exposure to herbicides during his service in Thailand.  VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  

VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DOD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  

Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id. 

VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Korat, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him or her near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

The service personnel records show that the Veteran served in the Air Force during the Vietnam Era.  He served as a reciprocating engine mechanic for the EC-121R aircraft with the 553rd Field Maintenance Squadron at the RTAFB from November 1969 to October 1970.  

A March 2011 statement from the Veteran indicates that the maintenance and flight line for the 553rd "Recon Wing" was at the end of the runway and near the perimeter of the fence of the base.  

In the statement, the Veteran further reports that he personally saw the spraying of the perimeter fence areas.  Aerial maps of Korat RTAFB from 2007 delineate the perimeter fence and the proximity to the 553rd aircraft and maintenance area and further support the Veteran's claims.  

The Board finds the Veteran's evidence and statements to be credible, and his claimed exposure to be consistent with the circumstances of his service.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to Agent Orange while on active duty in Thailand. 

The private medical records from Campbell County Memorial Hospital (CCMH) showed that, in March 2005, the Veteran was being treated for diabetes mellitus.  In his December 2002 statement, the Veteran referenced VA medical records as showing current treatment for diabetes mellitus.  These records have not been associated with the claims file.  

Nonetheless, within the claim period, the Veteran has established a diagnosis of diabetes mellitus.  The medical evidence also confirms that the Veteran had prostate cancer within the appeal period.  See July 2009 CCMH record showing history of treatment and recurrence.  Thus, the Veteran has current diagnoses of diabetes mellitus and prostate cancer.

As the Veteran is presumed to have been exposed to herbicides and has diagnoses of diabetes mellitus and prostate cancer within the period of the appeal, service connection based on herbicide exposure is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus, the appeal to this extent is allowed.  

Service connection for diabetes mellitus as due to the exposure to Agent Orange is granted.

Service connection for prostate cancer as due to the exposure to Agent Orange is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


